Citation Nr: 1115983	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial compensable evaluation for status-post fracture to the right fourth metacarpal.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the Veteran's claims file was later transferred to the Louisville, Kentucky RO.

The Board notes that the Veteran initially requested a hearing before the Board.  He has withdrawn this request.  See June 2007 statement from Veteran.  

This matter was last before the Board in December 2009 at which time it was remanded for further development.   That development has been completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that the Veteran has contended that he is unable to work because of his service-connected disabilities.  The Veteran has therefore raised the issue of a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  As such, the Board has identified the issues on appeal as set forth on the title page of this decision.  





FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine has not manifested by incapacitating episodes, forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion to 120 degrees or less, abnormal gait or muscle spasm resulting in abnormal contour or ankylosis and it has not manifested by any associated neurologic abnormalities.

2.  The Veteran degenerative disc disease of the cervical spine has not manifested by forward flexion of less than 45 degrees, by combined range of motion 170 degrees or less, ankylosis or any associated neurologic abnormalities.

3.  The veteran is receiving the maximum schedular evaluation for limitation of motion of the left ring finger and there is no evidence of ankylosis or disability consistent with amputation.

4.  Service connection is in effect for degenerative disc disease of the lumbar spine with a 10 percent evaluation, degenerative disc disease of the cervical spine with a 10 percent evaluation and status-post fracture to the right fourth metacarpal with zero percent evaluation.

5.  The Veteran's service-connected disabilities are not of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2010).

2.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2010).

3.  The criteria for an initial compensable evaluation for status-post fracture to the right fourth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2010). 

4.  The criteria for TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records and VA records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the etiology and severity of his disabilities, as well as their impact on employment.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  They adequately address the severity of his disabilities, particularly during the applicable period involved in the present appeal.  Furthermore, the most recent VA examiner specifically addressed his ability to obtain and maintain substantially gainful employment, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).
Under Diagnostic Code 5242 degenerative arthritis of the spine (see also, Diagnostic Code 5003), is evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.
Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45(f).  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  Id.

The RO appropriately evaluated the residuals of left ring finger fracture under Diagnostic Code 5230.  Under this provision, any limitation of motion of the ring or little finger is assigned a zero percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010). 

A noncompensable evaluation is also assigned for unfavorable or favorable ankylosis of the ring or little finger. 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2010).  A note to this provision indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  A 10 percent evaluation is assigned for amputation of the ring finger without metacarpal resection, at the PIP joint or proximal thereto. 38 C.F.R. § 4.71a, Diagnostic Code 5155 (2010). 

Facts

In furtherance of substantiating his claim the Veteran was afforded a VA examination in April 2005.  The examination addressed the Veteran's cervical and lumbar spine, as well as his right fourth metacarpal of his hand (right ring finger). 

At the time of the examination, the Veteran denied that he had any pain in his right  ring finger.  He did related that it felt "a little bit stiffer," but he had no lack of range of motion.  He had no weakness in the right hand and no flare-ups.  

With respect to his low back, he reported pain over the past year.  He denied any bowel or bladder disturbance.  He had no weakness, just pain in the lumbar spine.  He also reported similar pain in his cervical spine, but denied any weakness.  He denied having any trouble with his hands.  He denied clumsiness.  He had no history of surgery or injections and did not take pain medication for it.  The condition had not prevented him from working as a car salesman.  He had no change in weight and no constitutional symptoms.  

Flexion of the neck was from zero to 80 degrees.  Extension was to 40 degrees.  Lateral bending was to 45 degrees on each side.  Lateral rotation was to 50 degrees on each side.  He had no pain and no tenderness to palpation in the cervical spine.  He had full strength in his upper and lower extremities.  Hoffman's was negative.  

Flexion of the lumbar spine was to 80 degrees with no pain.  Extension was to 30 degrees with no pain.  Bilateral lateral flexion was to 30 degrees on each side with no pain.  Bilateral lateral rotation was to 30 degrees on each side and without pain.  He had some signs of inorganic pain; touching his head caused pain.  Straight leg testing was negative.  He had full strength in his lower extremities and deep tendon reflexes were symmetric in the upper and lower extremities.  

Examination of the right  hand showed no tenderness or deformity.  His knuckles were all intact and he had a full composite grip.  He had full range of motion of his MCP, PIP and DIP joints.  He was able to touch his distal palmar crease with no lag.  Range of motion of the MCP joint was from zero to 90 degrees.  Range of motion of the PIP joint was from zero to 100 degrees.  Range of motion in his DIP was from zero to 65 degrees.  He had full grip strength.  The examiner found no sequelae at all from his right hand injury.  

In a December 2005 statement the Veteran offered his reasons for his disagreement with the assigned evaluations, particularly related to his spine.  He related that at no time did the examiner ask him if he was in pain.  He stated that he was often in pain, sometimes to the point where he could not sleep.  He related that he had a hard time gaining employment because he could not lift over 30 pounds and could not stand on his feet for more than 4 hours at a time.  He related that he could not do repetitive bending.  

In a March 2007 substantive appeal, the Veteran related that he had lost some strength in his right hand.  He also noted that he could not lift over 30 pounds or stand for long periods of time.  He stated that this had caused him to lose employment. 

Pursuant to the Board's remand directives the Veteran was afforded a VA examination in January 2010 to address the severity of his disabilities.  The examination report addresses the Veteran's cervical and lumbar spine, and his right  ring finger and was based upon a full review of the claims file.  

At the time of the examination it was noted that after the Veteran left the service, he was a used car salesman for 8 months.  Thereafter, he moved to be with his wife who was in the military and had not worked since.  He related that he had not been able to get employment in manual labor jobs due to back and neck pain and that he was offered manufacturing jobs, but could not pass the physical in this regard.  He was then unemployed, but was participating in vocational rehabilitation and receiving training in business management.  He related that he could not do a full 8 hour day of heavy manual labor and that he could only stand about an hour before his back and neck would hurt.  He could lift 25 pounds at a time.  He noted that he had worked for a shipping company for 2 weeks, and had quit after his back pain flared so badly that he could not get out of bed for 2 days.  

With respect to his right  ring finger, he denied that he had any pain in the hand, and he had no deformity.  He related that he did not have full strength in this hand and reported difficulty screwing and unscrewing jars.  He was able to use tools, such as a hammer and saw.  

Examination of the right wrist was normal.  His right hand strength was normal, although an overall decrease in hand strength was noted.  There was no objective evidence of pain on active range of motion.  There was no limitation of motion.  There was no objective evidence of pain or additional limitation of motion following repetitive use.  There was no ankylosis.  X-rays were normal.   The examiner found no effect from this condition on the Veteran's activities of daily living.  

With respect to back and neck pain the Veteran reported that he took no medications for pain, but did report constant pain and limited motion.  He reported having flares about once per month where he was unable to get out of bed due to back or neck pain.  He related that his back hurt worse than his neck.  He had been taking naproxsyn and had had a steroid injection about 5 years prior.  He was then on no prescription medications.  Examination showed no neurologic abnormalities.  

With respect to the low back the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  He described the onset of pain as gradual and characterized it as a dull ache.  He described the duration as constant and the severity as moderate.  He denied radiation of pain.  He reported 4 incapacitating episodes of low back pain in the past year that required bed rest, but this bed rest was not prescribed by a physician.  

He offered a similar history with respect to the cervical spine, but reported severe flare-ups occurring every 1 to 2 months that lasted a day and were precipitated by bending, twisting and lifting and alleviated by rest.  He reported 2 incapacitating episodes of neck pain in the past year that required bed rest, but this bed rest was not prescribed by a physician.  

He used no assistive devices or aids.  He was able to walk greater than 1/4 mile, but less than 1 mile.  He could stand for about 1/2 of an hour to a full hour. 

Inspection of the spine showed normal posture and head position.  There was symmetry in appearance.  His gait was normal.  There was no gibbus, kyphosis, listing, lordosis, scoliosis, reverse lordosis, or ankylosis, but lumbar flattening was noted.  There were no objective abnormalities of the cervical sacrospinalis, but for pain with motion and weakness on the right.  There were no objective abnormalities of the thoracic sacrospinalis, but for pain with motion on the right and left, as well as spasm.  The examiner noted that the muscle spasm was not severe enough to be responsible for any abnormal spinal contour.  Detailed motor examination was normal in all areas, as was detailed sensory and reflex examination.  

Flexion of the cervical spine was from zero to 45 degrees.  Extension was from zero to 30 degrees.  Left lateral flexion was from zero to 30 degrees.  Right lateral flexion was from zero to 20 degrees.  Left lateral rotation was from zero to 15 degrees.  Right lateral rotation was from zero to 15 degrees.  There was no objective evidence of pain on active range of motion or following repetitive motion, and there were no additional limitations following repetitive motion. 

Flexion of the thoracolumbar spin was from zero to 80 degrees.  Extension was from zero to 10 degrees.  Left and right lateral flexion were both to 15 degrees.  Left and right lateral rotation were both to 15 degrees.  There was objective evidence of pain on active range of motion, as well as objective evidence of pain on repetitive motion; however, there were no additional limitations following repetitive motion.  Lasegue's sign was negative.  

With respect to employment, the examiner noted that the severity of his lumbar spine condition excluded jobs that required heavy manual labor for a normal 8 hour shift.  The examiner noted that the Veteran was able to do clerical, sales and managerial work.  It was noted that he Veteran could not work a heavy manual labor job that would require him to work for 8 hours while bending, twisting and lifting.  It was also noted that the Veteran was in vocational rehabilitation training for sales and managerial work.  The examiner felt that the status-post fracture to the right fourth metacarpal did not prevent the Veteran from engaging in employment that required manual dexterity of the hands such as light assembly.  

Lumbar Spine

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is not warranted.  An evaluation in excess of 10 percent based upon incapacitating episodes is not established as there is no evidence of such incapacitating episodes.  Although the Veteran has rested in bed for this condition on occasion, no such bed rest has been prescribed by a physician.  Under the general rating formula, a 20 percent evaluation is not warranted because forward flexion of the lumbar spine is greater than 60 degrees.  VA examinations have shown flexion to 80 degrees.  Moreover, the combined range of motion has always exceeded 120 degrees.  There is no evidence of abnormal gait and although there is evidence of abnormal spinal contour (lumbar flattening), VA examination has shown that the Veteran's muscle spasms are not severe enough to be responsible for this observation.  Moreover, any higher evaluation is not warranted because flexion of the lumbar spine is greater than 30 degrees and there is no evidence of ankylosis.  Furthermore, repeated examination has shown no associated neurologic abnormalities.  This has been true throughout the course of this appeal.  Fenderson, supra.  For these reasons the claim must be denied.

In considering the DeLuca factors, the accepts that the Veteran has consistently complained of pain, which he described during VA examination as a "dull ache".  Such pain was objectively observed during that examination.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.




Cervical Spine

After a careful review of the evidence of record, the Board also finds that the criteria for an evaluation in excess of the current 10 percent are not met for the service-connected cervical spine disability.  In order to warrant an evaluation in excess of 10 percent the Veteran's degenerative disc disease of the cervical spine must be manifested by a limitation of forward flexion between 15 and 30 degrees.  At no time has the Veteran's flexion been measured as less than the full 45 degrees of motion.  His combined range of motion has never measured or approximated 170 degrees or less.  Ankylosis has never been present and repeated examination has shown no associated neurologic abnormalities.  This has been true throughout the course of this appeal.  Fenderson, supra.  For these reasons the claim must be denied.

In considering the DeLuca factors, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 10 percent evaluation.  In this regard, the Board has considered the Veteran's complaints of pain, and that he is competent to report such symptoms.  However, VA examination revealed no objective evidence of pain during range of motion testing, and no objective evidence of pain or additional range of motion following repetitive testing.  In determining the degree of functional loss resulting from his pain, the Board ultimately places the greatest probative weight on the results of objective physical examination by a competent health care provider.

Right Ring Finger

The Veteran is currently receiving the maximum schedular evaluation for limitation of motion of the right ring finger.  Examination has shown normal range of motion in the digit and there was no evidence of ankylosis.  Muscle strength was normal, despite the Veteran's claim of an overall decrease in hand strength and trouble opening jars.  Indeed, examination found no sequelae and that the condition had no effects on the Veteran's activities of daily living and that the Veteran could perform light assembly.  The Veteran's complaints regarding functional impairment are acknowledged, but there is no basis for evaluating the severity of the Veteran's right ring finger disability as equivalent to amputation.  On review, the criteria for an initial compensable evaluation are not met or more nearly approximated.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disabilities. 

In short, there is nothing in the record to indicate that the service-connected disabilities present an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

The Veteran is currently in receipt of compensation for the following disabilities: 1) degenerative disc disease of the lumbar spine, with a 10 percent evaluation; 2) degenerative disc disease of the cervical spine, with a 10 percent evaluation; and 3) status-post fracture to the right fourth metacarpal with a non-compensable (zero percent) evaluation.  All of these disabilities are involved in the present appeal and within the Board's purview.  His combined evaluation for purposes of compensation is 20 percent.  See June 2005 rating decision.  He does not have a single service-connected disability rated at 60 percent or more and his combined rating is less than 70%.  Accordingly, the Veteran does not meet the minimum schedular criteria for consideration of a TDIU.

In order to obtain a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against referring the Veteran's claim for TDIU on an extraschedular basis.  As noted above, the Board recognizes that the medical evidence of record, including reports of VA compensation and pension examinations, does contain several clinical findings suggesting that his service-connected disabilities impact his ability to work.  In this regard, the Board notes that the Veteran's combined 20 percent disability rating is a recognition that his industrial capacities are significantly impaired as a result of his service-connected disabilities.  However, the Board finds the most probative evidence regarding the issue on appeal to be the report of the January 2010 examination conducted following the Board's remand specifically for the purpose of determining whether the Veteran's service-connected disabilities alone render him unable to work.  As discussed, the  examiner conducted a thorough physical evaluation, and thoroughly reviewed his treatment records and his employment history, and specifically concluded that his service-connected disorders did not prevent him from working, particularly in the sales and managerial fields, for which the Veteran was undergoing vocational rehabilitation.  While the Board is certainly sympathetic to the difficulties resulting from his disabilities, the Board finds this opinion, which was based on thorough physical examination by a competent health care provider, to be the most persuasive evidence of record as to whether or not his disabilities prevent him from obtaining or sustaining employment.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to an initial compensable evaluation for status-post fracture to the right fourth metacarpal is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


